Name: Commission Regulation (EC) No 1094/2003 of 24 June 2003 amending Commission Regulation (EC) No 1081/2002 as regards increasing the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: trade;  trade policy;  cooperation policy;  plant product;  Europe
 Date Published: nan

 Avis juridique important|32003R1094Commission Regulation (EC) No 1094/2003 of 24 June 2003 amending Commission Regulation (EC) No 1081/2002 as regards increasing the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened Official Journal L 157 , 26/06/2003 P. 0018 - 0019Commission Regulation (EC) No 1094/2003of 24 June 2003amending Commission Regulation (EC) No 1081/2002 as regards increasing the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been openedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EEC) No 2131/93(3), as last amended by Regulation (EC) No 1630/2000(4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies.(2) Commission Regulation (EC) No 1081/2002(5), as last amended by Regulation (EC) No 937/2003(6), opened a standing invitation to tender for the export of 578820 tonnes of barley held by the French intervention agency.(3) France informed the Commission of the intention of its intervention agency to increase by 89000 tonnes the quantity put out to tender for export. In view of the market situation, the request made by France should be granted.(4) This increase in quantity put out to tender makes it necessary to alter the list of regions and quantities in store without delay.(5) Regulation (EC) No 1081/2002 should be amended accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1081/2002 is amended as follows:1. Article 2 is replaced by the following:"Article 21. The invitation to tender shall cover a maximum of 667820 tonnes of barley to be exported to all third countries with the exception of Bulgaria, Canada, Cyprus, the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Malta, Mexico, Poland, Romania, the Slovak Republic, Slovenia and the United States of America.2. The regions in which the 667820 tonnes of barley are stored are set out in Annex I to this Regulation."2. Annex I is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 191, 31.7.1993, p. 76.(4) OJ L 187, 26.7.2000, p. 24.(5) OJ L 164, 22.6.2002, p. 16.(6) OJ L 133, 29.5.2003, p. 51.ANNEX"ANNEX I>TABLE>"